The opinion of the Court was delivered-by
Kennedy, J.
The only question raised in the case is, whether the filing of the claim in the name of “ Robert Dalzell & Brothers”' for carpenter-work done in the construction of a building put up on the estate, by Robert Dalzell, William John Dalzell, and Stewart Dalzell, as partners in that line of business, “ Robert Dalzell & Brothers” being the name which they assumed as a firm, and under which they agreed to do business as carpenters, be a substantial compliance, in this particular, with the Act of Assembly of the 16th of June 1836. The words of the Act, in this respect, are, “The names of the party claimant, must be set forth,” &c. It may, in the first place, be. well enough to remark here, that the objection taken to the statement of the mechanics’ lien, is not- made by M’Clelland, the party and owner of the estate for whom the work was done, but by one of his judgment creditors; though I do not know or think that the decision of the question presented ou|-ht to be different, if the .objection were made by M’Clelland himself. It is plain that the object of the Act, in directing that the name of the claimant should be set forth in the statement was, that it might be ascertained whether he was a person in rerum natura or not] *181and who he was; so that the party whose property was attempted or intended to be charged by filing the statement, as also his creditors, and indeed all concerned, might know who the claimant was, and inquire, if necessary, into the truth of his claim. Here the proper name of Robert Dalzell, one of thfe claimants, is set forth in the statement. Now, this would seem to be sufficient to satisfy the object of the Act, as it enabled every one, upon inquiry, not only to ascertain who he was, but likewise who his partners or brothers were. It is admitted that Robert Dalzell is a real person, known by that name, and most likely by no other; and if his brothers, as indicated by the words “ & Brothers” being inserted' in the statement as claimants, were jointly interested with him in it, or supposing that they were not, but that he was the sole owner of the claim himself, it is difficult, if not impossible, to discover any good reason why the validity of either the claim or the lien of it should be affected by the circumstance of their being interested or not in it It is sufficient to answer all the purposes of the Act, that the claim is filed in the name of the firm, which gives the proper name in full of one of the claimants at least. Books of account belonging to a firm are uniformly kept in the name of the firm, and charges made every day in them under that name; yet no one ever supposed that the books containing those charges, were not evidence to support them, when established by the testimony of the party by whom the charges were so entered. So notes, bonds, and even judgment bonds, have been and are almost uniformly taken by a firm in the name of the firm, and have ever been held good. And in cases of suits being brought to recover claims founded on such book accounts, notes or bonds, the proper names of the several persons composing the firm may, when necessary,‘be introduced and set forth, by suitable averments, upon the record. So in the case of a scire facias sued out upon a mechanic’s lien filed in the name of a firm, as claimants, the names of the individual members thereof, may be disclosed and set forth in the scire facias, as it would not be repugnant to, but perfectly consistent with, and merely explanatory of the statement of the claim as filed in the prothonotary’s office.
Decree affirmed.